 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
DUBLIN DIVISION
ARTHUR LAWTON CLARK,
Plaintif`f,

v. CV 317-025

LYNN SHEFFIELD, Sheriff`; LT. TOl\/ll\/IY )
BARRENTINE; and DR. PETER WROBEL, )

)
Def`endants. )

ORDER

Ai`ter a careful, de novo review ot` the file, the Court concurs with the Magistrate
Judge’s Report and Recomrnendation (“R&R”), to which objections have been filed. (Doc.
no. 72.) On February 26, 2019, Def`endants filed responses to Plaintist objections (Doc.
nos. 73-74.) On l\/Iarch 8, 2019, Plaintift` filed a “Request to Reconsider” and reply to
Defendants’ response to his objections (Doc. nos. 75-76.) Because the Court has not
previously reviewed and ruled on the l\/Iagistrate Judge’s R&R, Plaintif`fs Request to
Reconsider is DENIED AS MOOT. The Court considers his Request to Reconsider, along
with his reply to Defendants" responses, as additional objections to the Magistrate’s R&R.
Although, nothing in Plaintif`f`*s objections or his Request to Reconsider undermines the
Magistrate Judge’s recommendation, the Coul“t Will briefly address some of his arguments

First, Plaintif`f argues the Court should consider an excerpt from his testimony in the

related criminal case, Plaintiff"s affidavit, and an affidavit signed by his sister almost two

2019 HAR 20 Pi‘l 141 25

 

 

 

 

weeks after the Magistrate Judge’s R&R. (ch at 2, 12-13, 16, 28-29; §e_e doc. no. 72-1, pp.
6-7, 14-16.) This information was not before the Magistrate Judge. While courts have the
discretion to consider novel evidence, factual claims, and legal argument raised for the first
time in an objection to an R&R, they are under no obligation to do so. Frone v. J'P Morgan
Chase & Co., 695 F. App’x 468, 472 (1 lth Cir. 2017) (concluding district judge has broad
discretion in considering argument not presented to magistrate judge); Williams v. McNeil,
557 F.3d 1287, 1292 (1 lth Cir. 2009) (same). The Court chooses not to consider Plaintiff’s
new evidence here because Plaintiff had more than enough time to develop the record.
Additionally, even if the Court did consider the information, it does not create a genuine
dispute of material fact undermining the Magistrate Judge’s R&R.

Second, Plaintiff argues certain facts are false or disputed without any citation to the
record, which is deficient. §e_e_: Fed. R. Civ. P. 56 (c) (requiring facts asserted on summary
judgment to be supported by citation to record); Williams v. Slack, 438 F. App’x 848, 849-
50 (llth Cir. 2011) (tinding no error in deeming defendants’ statements of material fact
admitted where pro se prisoner failed to respond with specific citations to evidence and
otherwise failed to state valid objection to statement). The Court examines a few of
Plaintiff’s “disputed facts.”

Plaintiff argues the Magistrate Judge should not have considered the May 13, 2015,
examination by Ms. Stewart because it never occurred and was a disputed fact in his
Statement of Material Facts (“SMF”). (Doc. no. 58.) However, the objective medical record
clearly shows Plaintiff was examined on May 13th, the day after his injury, by Ms. Stewart.

(Doc no. 54-6.) Further, in response to Dr. Wrobel’s Statement of Material Facts and

 

 

 

citation to the record, Plaintiff never provided a specific citation to the record, nor any
opposing affidavits, showing the examination did not occur. (E doc. no. 58, pp. 1-2, 5.)

Next, Plaintiff argues the Magistrate Judge improperly found there was no document
stating the emergency physician suggested Plaintiff see Dr. Rosenbaum “a.s.a.p.” (Doc. no.
72, pp. 5-6.) Plaintiff contends there Was such a document and it is material to the case
because it shows Defendants were deliberately indifferent to his serious medical needs by not
sending Plaintiff to Dr. Rosenbaum sooner. (L; see doc. no. 72-1, p. 2.) Plaintiff is correct
that boilerplate language in the medical form instructs Plaintiff to follow up as soon as
possible, but in no way does this boilerplate language suggest Plaintiff"s specific condition
required urgent follow up care. Just as importantly, Dr. Wrobel did not know about
Plaintiff`s injuries until the first examination on May 26, 2015, at which time Dr. Wrobel
immediately scheduled Plaintiff to see Dr. Rosenbaum. (Doc. no. 68, pp. 12-13.)

Third, Plaintiff contends Shf. Sheffield and Lt. Barrentine knew of Plaintiff’s alleged
stroke on July 17, 2015, because they approved Plaintiff`s immediate transfer to Jackson
State Prison in Jackson, Georgia. (Doc. no. 72, pp. 13-16.) Other than Plaintiff‘s
speculation, there is no evidence showing Shf. Sheffield and Lt. Barrentine approved
Plaintiff’s transfer. Nor is there any evidence either Defendant knew about the stroke and
transferred Plaintiff because of it.

Accordingly, the Court OVERRULES Plaintiff’s objections, DENIES AS MOOT
Plaintist Request to Reconsider, (doc. no. 75), ADOPTS the Report and Recommendation

of the Magistrate Judge as its opinion, GRANTS Defendants’ motions for summary

 

 

 

judgment, (doc. no. 46, 49), DIRECTS the Clerk to ENTER final judgment in favor of

Defendants, and CLOSES this 'vil action.

   
 

SO ORDERED this da of March 2019, at Augusta, Georgia.

 

 

